 RAMADA INN431American United Inns,Inc. d/b/a Ramada InnandHotel and Restaurant Employees and BartendersUnion Local868, AFL-CIO. Cases 8-CA-6730and 8-CA-6884January 26, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn July 13, 1972,Administrative Law Judge 1 JohnP. von Rohr issued the attached Decision in thisproceeding.Thereafter,Respondent and the GeneralCounsel filed exceptions and briefs,and Respondentfiled an answering brief to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, American UnitedInns, Inc., d/b/a Ramada Inn, Perrysburg, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order.IT IS FURTHER ORDERED3 that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations not found herein.CHAIRMAN MILLER, dissenting in part:1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.StandardDryWallProducts, Inc, 91NLRB 544, enfd 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.3Our dissenting colleague has chosen to emphasize all of the minordeficiencies of employee Wilson and conclude that her discharge was not inviolation of the ActWhile we agree that the abbreviated facts relied on byour dissenting colleague have some support in the record,we do not agreewith him that these are the facts on which the Administrative Law Judgerelied in finding Wilson's discharge to be in violation of Sec 8(a)(3) of theActThe Administrative Law Judge found, and we agree, that Wilson'sdischarge was effectuated by Respondent as an object lesson, i.e, that it"was intended to discourage the union activity which was then taking placeIwould reverse the Administrative Law Judge'sfindings that cocktail waitress Wilson was terminatedin violation of 8(a)(3). In the period immediatelyprecedingWilson's discharge, Respondent was con-cernedwith the manner in which its waitressespresented themselves to the public. A week or twoprior to the discharge a meeting of all cocktailwaitresseswas held concerning their appearance,service,fraternizingwith customers,lateness, andgeneral work deficiencies.Wilson, in the past, hadreported to work with holes in her stockings, woreslippers rather than waitress boots, and had alsofailed to comply with management instructionsconcerning the wearing of long hair. She wasdischarged following a report to management that inthe presence of customers, Wilson had made state-ments critical of the management.The above facts are supported in the record. TheAdministrativeLaw Judge found Respondent'sreliance on them in effectuating her discharge to be"exaggerated" and "unbelievable," and found in-stead that she was discharged discriminatorily. YetWilson's only union activity was the wearing of aunion button-conduct which did not set her apartfrom other employees who also openly wore likebuttons and suffered no ill at Respondent's hands.4Furthermore, though the organizational drivecommenced about 8 months prior to Wilson'sdischarge, Respondent's only misconduct during thatperiod consisted of two isolated 8(a)(1) violationswhich were minimal and hardly indicative of thatdegree ofanimuswhich may cause us to view withskepticism the discharge of any union supporter.Upon this record, I am unable to find that theGeneral Counsel has sustained the burden of provingthat it was anything other than the proven deficien-ciesinWilson's work performance which caused herdischarge. Iwould therefore dismiss the 8(a)(3)allegation grounded upon her discharge.Iwould, however, sustain the 8(a)(3) violationinvolvingAbbott.After the strike,Respondentamong the employees."Accordingly,for the reasons set forth in hisDecision, we find Wilson's discharge was violative of Sec.8(a)(3) of the Act4 I confess to not understanding the "object lesson" reasoning of mycolleagues on this issue.True this is a characterization of the AdministrativeLaw Judge's own imaginative explanation for this discharge But whatevidence is there to support this theory? Wouldn't every discharge effectedby the Respondent during this lengthy organization drive be covered by thesame blanket?Since Wilson'sonlyactivity was the wearing of the button,the only possible"object lesson" to other employees would be that if theyengaged in like activity-i.ebuttonweanng-they too would be discharged.Yet if other employees wore buttons and were not discharged,I am at a lossto comprehend what lesson it was the other employees were supposed tohave learned-unless perhaps it was that they had best not wear a unionbutton if their name happened to be was that they had best not wear aunion button if their name happenedto be Wilson! The only other objectlesson I can discern is one which I hope and trust my colleagues wouldreject out of hand:namely, don't discharge unsatisfactory employees unlessyou are certain that members of this Board, faced with similar workderelictions,would have imposed like discipline.201NLRB No. 56 432DECISIONSOF NATIONALLABOR RELATIONS BOARDrefused to reinstateAbbott,a striker, on grounds thather job had been filled by a permanent replacement,hired after the Union had made an unconditionaloffer to return to work on behalf of all strikers, butbefore Abbott had personally sought reinstatement.Prior to this case the law has been unclear as towhether an employer has a right permanently toreplace economic strikers in the interim between anunconditional offer to return to work made on behalfof all strikers and the individual striker's applicationto return to work.Indeed,New Orleans RooseveltCorp.,132NLRB 248, left this issue in doubt, andcould well be read as intimating that permanentreplacements could continue to be hired during suchan interval.Iwould,however,agree with the majority thatAbbott isentitled to reinstatement. In my opinion,an unconditional offer to return to work made onbehalf of all strikers removes an employer'slegiti-mate interest in continuing to hire nonstrikers aspermanent employees,and hence there is no businessjustificationforaccording permanent status toreplacements subsequently hired.Accordingly, areplacement hired after such an unconditional offershould not be regarded as having rights superior to areplaced striker's recall rights.It is emphasized,however,that this 8(a)(3) viola-tion may properly be, and is here found without needfor specific evidence of antiunion animus, and asnoted above,ithas been unclear until the instantdecision as to whether an employee in Abbott'sposition had rights superior to a replacement hiredunder the circumstances here present.Those consid-erations must be borne in mind in the course of ourassessment of whether a Gissel bargaining order isappropriate here.Iam of the opinion that the narrowly based 8(a)(3)violation involving Abbott plus the two isolated8(a)(1) violations,do not, in total, reach that level ofmisconduct which,as outlined in my dissent inGeneral Stencils,195 NLRBNo. 173,Ibelieve mustbe shown to justify aGisselbargaining order. Itherefore also dissent from the entry of such an orderhere.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VONROHR,Trial Examiner: Upon charges, dulyfiled, the General Counsel of the National LaborRelationsBoard,for theRegional Director of Region 8, Cleveland,Ohio,issued a consolidated complaint against AmericanUnitedInns, Inc.,d/b/a RamadaInn, herein called theRespondentor the Company,alleging that it had engagedin unfairlabor practices within themeaning of Section8(a)(1), (3), and (5) of the National LaborRelations Act, asamended,herein calledthe Act. The Respondentfiled ananswer denying the allegations of unlawful conduct allegedin the complaint.Pursuant to notice,a hearing was heldbeforeTrialExaminer John P.von Rohr inToledo,Ohio, on May 10,11, and 12,1972. Briefs were received from the GeneralCounsel and the Respondent on June 27,1972, and theyhave been carefully considered.Uponthe entirerecordin this case,and from myobservation of the witnesses,Ihereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent,a Tennesseecorporation,is engaged inthe operation of motels and restaurants.The only facilityinvolved in this proceeding is Respondent'smotel andrestaurant known as RamadaInn, located in Perrysburg,Ohio.Respondent annually receives gross incomefrom theoperationof thesaidmotel and restaurant in excess of$500,000.Itannually receives at said facilities goodsshipped directlyfrom points outsidethe State of Ohiovalued in the excessof $50,000.Respondent concedes,and I find,that it is engaged incommerce within the meaning of Section2(5) of the Act.II.THE LABORORGANIZATION INVOLVEDHotel and Restaurant Employees and Bartenders UnionLocal 868, AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.111.THE UNFAIRLABOR PRACTICESA.Background and IssuesInMarch 1971, the Union began an organizing cam-paign among Respondent's food and beverageemployees.Although onlyone employee signed a card in March andfew signed during the months ofApril,July,andSeptember,the record reflects that the campaign reachedits heightin November 1971, at whichtime29 employeessigned union authorization cards.On November 10, 1971,the Union demanded recognition. The request was refused.Thereafter,on November18, 1972,theUnion filed arepresentation petition in Case 8-RC-8417. Thispetitionwas subsequently withdrawn due to the alleged unfairlaborpractices herein.The complaint alleges that Respon-dent discharged the following employees,on the datesindicated,inviolationof Section8(aX3) of the Act:CynthiaWilsonNovember 17, 1971Angeline AbbottDecember10, 1971Frances KingFebruary 19, 1972In addition,on the basis that Union had obtained theunion authorization cards from a majorityof the employ-ees, it is alleged that Respondent violated Section 8(aX5) oftheAct byrefusing to recognize and bargain with theUnionon and after November 10, 1971. Because of thevarious other alleged unlawful conduct at issue herein, theGeneral Counsel seeks a bargaining order under the RAMADA INN433principle enunciatedinN. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575.Finally,the complaint was amended at the hearing toallege various independent violations of Section 8(a)(1) ofthe Act.B.The Discharges1.Cynthia WilsonCynthiaWilson was hired as a cocktail waitress whenRespondent Ramada Inn first opened on December 26,1970. She worked full time in this capacity until about themiddle of October 1971, at which time she requested thatshe work only 3 or 4 days per week due to a familyemergency. This request was granted by Terry Bell, the barmanager, who was made aware of the circumstances andwho assured her that her full-time job would be held openuntil she again became available for it. However, when sheadvised Food and Beverage Manager Colby Mace about 2weeks later that she wished to return to full time, Maceadvised that she could not do so because another cocktailwaitress had been hired during the interim.' She thencontinued to work as a cocktail waitress for 3 or 4 nights aweek until she was discharged on November 17, 1971.At the times material hereto, Madeline Grindle was thenight dining room supervisor.2 As such, she was Wilson'simmediate supervisor.Wilson testified that, in the latterpart of October 1971 (or about 2 weeks before she signed aunion card), Grindle came up to her inthe lounge,statedthat there was some talk about a union going on, and asked"if I heard anyone talking about it would I please tell her."Wilson replied that she would do so. Grindle denied thatshe requestedWilson to give her any report concerningunion talk or employee union activity. From my observa-tion of the witnesses, and upon the entire record in thiscase, I credit Wilson over Grindle. Wilson impressed me asa truthful witness and I do not believe that she fabricatedthis testimony.Accordingly, I credit her testimony asaforesaid.Wilson signed a union authorization card on November6, 1971. From that date to the time of her discharge shewore a union button at all times while working. Grindleconceded that she was aware of this, although she observedother waitresses also wear union buttons.Although Respondent asserts that Wilson's dischargewas precipitated by a remark which she allegedly made toGrindle during a conversation on the evening of November17, 1971, the date of her discharge, Respondent contendsthat she also "demonstrated a series of improprieties as anemployee . . . she had been cautioned about [sic] it onnumerous occasions"3 and that all this also was taken intoaccount at the time of her discharge. I shall consider firstthe evidence pertaining to these asserted deficiencies.JohnH.West was the general manager and topsupervisor at Respondent Inn from May 1971 to December20, 1971. Called as a witness by Respondent, the onlycomplaints which West could recall about Wilson consist-ed of the following:In highly vague and confusing testimony, West said hereceived complaints from customers about cocktail wait-resses wearing their hair too long.Identifying one of thesewaitresses as Jackie Couture,he said he"talked to her for amoment at the bar about it."He said the other girl wasCindyWilson.He said he spoke to her about it one daywhen she came to work, stating that he"mentioned thehair"and that "we would like to have a little moreattention about grooming."West conceded that this wasthe onlytime he spoke to Wilson in any critical manner.Indeed,concerning this incident,Wilson recalledWestcalling her in and asking that she tie her hair back. Shecredibly testified that thereafter, "I started to tie my hairback and no othergirlsdid, so I stopped tying my hairback."Nothing further was said to her about the matter.In further vague testimony,West said he observedWilson wearing slippers, rather than standard waitressboots or shoes,and also that"we had problems with thestockings with holes or runs." Concerning this he testifiedthathe told Grindle"pleasetalk to Cindyabout the shoesand have her in the standard uniform."The foregoing,then,were the only "deficiencies"which the then incum-bent innkeeper could name with respect to Wilson.ColbyMace,the food and beverage director, gavesimilarvague testimony aboutWilson'sappearance.However, although stating that he discussed this with Westand Grindle,Mace did not claim to have discussed it withWilson.As for Grindle,this witness testified that West andMace advised her that Wilson'sappearance was "notgood" and that they particularly mentioned "the groomingof her hair,her shoes,her hose,there were holes in hernylons."Apart from the foregoing,it isundisputed that Mace andGrindle held a meeting with the four or five cocktailwaitresses,includingWilson,about 2 weeks prior toWilson's discharge.Concerning this meeting Mace testifiedas follows:We were trying to correct some of the problems that wewere having and in some of the areas we felt we neededimprovement,such as service,appearance of theemployees, show them what they could do to givebetter service.We also showed them what things to doto correct problems as far as neatness and so forth .. .I remember stating that it was againstthe policy of thecompany . . . to pick upcustomersat the bar.Concerningthe same meetingGrindletestified:"Itwasabout appearance,service,picking up customers,drinkingon the job,being late,laying off because of baby sitterproblems and not doing their work right." Cynthia Wilsonrecalled,as she credibly testified,that when the subject ofhose was raised at the meeting she remarked"Every timewe came in here we ran into a chair and we get a run in ourhose, it cannot be helped."She said to this Mace merelyresponded that she should"just bring an extra pair of hosewith you."IWilson started to wear a union button during the period when sheduringthe hearing.Accordingly,Ido not passupon any suchcontention.started to work part-time and before she spoke to Mace. Although the2Grindlewas hired first by Respondenton August 25, 1971,as cashierGeneralCounsel now appears to contend that Wilson was deniedandhostess.She waspromotedto the above position about a month later.reinstatement to full-time employment because of her prounion sympathy,3 Statement of Respondent at the hearing, in substance again stated inthere is no suchallegationin the complaint nor was Respondent so chargedRespondent's brief. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon all the foregoing, and having considered the entiretestimony on the subject, I am convinced and find thatRespondent has grossly exaggerated and distorted anyalleged deficiencies or improprieties which it now seeks toattribute toWilson. As indicated above, although Respon-dent witnesses testified that they spoke to each other aboutWilson's appearance, the only time any personal mentionof this was made to Wilson was West's brief comment thatshe tie her hair back. The only otherinstanceof any criticalnature was the open discussion which Mace and Grindlehad with all the cocktail waitresses, as related above, and itis clear that at this time Wilson was not singled out for anyparticular deficiency. I think it also relevant to note thatCynthiaWilson was an unusually attractive girl. In thisrespect alone, it would appear that she was eminentlyqualified for the position of cocktail waitress.Iturn now to the evening of November 17, 1971, thenight of Wilson's discharge.Wilson testified that shortlyafter she reported to work another employee came up toher in the lounge and handed her a piece of paper whichcontained directions to the site of a union meeting that wasto be held the next day, November 18. There is, however,no evidence that this came to Respondent's attention.About 10 p.m. Connie Gingrich, another cocktailwaitress, advised Wilson that Grindle wanted to see her inthe office. I relate firstWilson's version of what thentranspired. According to Wilson, Gnndle toldher as soonas she entered the office "I will have to let you go."Continuing,Wilson testified that when she asked for thereason,Grindle replied thatWest told her that he hadreceived telephone calls at home concerning her serviceand that before leaving that night he told her [Gnndle] tolether [Wilson] go. Wilson said that Grindlethereuponproceeded to bring up other matters. She stated thatsomeone overheard two waitresses talk about "how bad themanagement was," and that she [Wilson] was one of thewaitresseswho made the statement. Wilson said sheadvised Grindle that she did not recall making any suchstatement but that she was sorry if she had. Grindle nextaccused her of picking up customers.Wilson deniedpicking up customers and said that she had only gone outfor coffee after work with customers who were her friends.According toWilson,before the conversation endedGrindle again said, "Mr. West has got a phone call and hejust called me and told me to let you go." The conversationterminated, she said, with Gnndle asking if she wished tofinish out the night, to which she replied that she did not.Grindle denied that West had givenher instructions todischargeWilson.West, who somewhat hedged on thesubject, gave testimony whichIshall also construe as adenial of having instructed Grindle to discharge Wilson.4However, Grindle, who at the time of Wilson's dischargewas still a recently hired supervisor who had not previouslydischarged any employees, did testify that one time West"advised" her that she should discharge Wilson if she wasnot happy with Wilson's work record and appearance.Concerning the events of November 17, Grindle testifiedthat earlier in the evening a customer told her that heoverheard a conversation between two cocktail waitressesinwhich one of them said that Respondent'splace ofbusiness was a poor place to work and that it had poormanagement.She said that around 9 p.m. she sat at a tablein the lounge with waitress Connie Gingrich and spoke toher about this complaint. Grindle testified that Gingrichconceded making the remark whereupon she told Gingrich"if you did, see to it you keep your voice down and keepyour opinions to yourself." She testified that about an hourlaterGingrich came up to her and told her that she shouldtellWilson, "to come and do some work." Wilson said thatshe also observed Wilson standing around,and thereforeshe asked Gingrich to tell Wilson to come to the office.Grindle testified that the following occurred when Wilsonreported to her:Then I told Cindy in there, we sat down and I toldCindy about her appearance. About the fact that thegirls did not want to work with her because she wasn'tdoing her job. I told her about her sloppy shoes-wehad customers complaints that Mr. West had gotten. Itold her about her runs in her nylons and I also told herabout the night she picked up a man in the lounge, thatshe was picking up customers in the lounge. . . . AndItoldher that I had known she had picked thiscustomer up because I had been sitting in the back.And she told this customer to go out and meet her, thatshe was leaving now. And I watched and he got up andgot in her car.So then in the meantimeCindy started tocry and she says; "Well, I don't care if I serve a drinkin this damn place or not anymore."I said,"You arefired." Then she told me I was firing her for wearing aunion button. And I said, "No, Cindy, I am not."She was very upset. As a matter of fact, I even toldher not to cry at one point.As previously indicated, Wilson impressed me as a morecredible witness than Grindle. I credit her version of thedischarge conversation and find that at the outset of thisconversationGrindle toldWilson that she was beingdischarged because of instructions she received from West.As will be indicated below, I do not credit the additionalreasons asserted by Respondent for the discharge ofWilson. I shouldstatehere,however,that assumingarguendoGrindle did give a correct version of thedischarge conversation,Istillwould not credit hertestimony that she dischargedWilson because of anystatement that Wilson made to the effect that she "didn'tcare if she ever served a drink in the damn place again."Thus, even according to Grindle, Wilson did not make anysuch statement until the conversation reached a pointwhere she was in tears. If this indeed occurred, I wouldconsider it, as I do the other reasons advanced byRespondent,to be a pretext for the discharge.From the facts set forth above, I think it clear that thereason or reasons asserted by Respondent for Wilson'sdischarge do not stand up under scrutiny. As I havepreviously found, the testimony given by Respondent4Thus,when asked ondirectexamination if he gave instructionstodogShe [Gnndle]did come to me and ask me what wouldyou doand I saiddischargeWilson,West testified"Specifically CindyWilson, no But ingenerally a dismissal but that isjust in general.not specifically dischargehandling aparticular type of problemthatCindyWilson had,yes SpecificCindy Wilson "remarks to the warningsand no reactionto the warningsWhat would you RAMADA INN435witnesses concerning Wilson's alleged deficient appearanceis,at best, a gross exaggeration of whatever trivia theycould recall. Aside from the comment which West made toWilson about her hair, and the open discussion which Westand Grindle had with all the cocktail waitresses, it isindeed peculiar that Respondent did not otherwise warn ortalk to this employee, employed since the opening of theinn, if her alleged deficiencies were as serious as Respon-dent would now contend. As has been indicated, duringthe discharge conversation Grindle accused Wilson ofhaving picked up a customer in the lounge. In thisconnection,Grindle testified that this referred to anoccurrence which she observed subsequent to the meetingwhich she and West held with all the cocktail waitressesabout 2 weeks before, in which, it will be recalled, theemployees were told that this was against company policy.Wilson, however, credibly testified that she did not go outwith any customers after the meeting with Grindle andWest. Significantly, Grindle testified that she called Wilsoninto her office because waitress Connie Gingrich com-plained that Wilson was not doing her share of the work.Yet, according to Grindle's own testimony, she did notmention this fact when Wilson entered the office butinstead began the conversation by talking to Wilson abouther appearance . . . and as for Wilson's appearance, itmay be noted, Grindle did not even contend at the hearingthat there was anything wrong about it on the evening inquestion.Upon the entire record in this case, I am convinced andfind thatWilson's discharge was intended to discouragethe union activity which was then taking place among theemployees. It was only about I month earlier that GrindlerequestedWilson to report back to her any union activitywhich she observed among the employees. While there is inthis case little further evidence of overt union hostility bytheRespondent, I must regard this clearly unlawfuldemonstration of union animusby Grindleas a significantindication of the motive behind Wilson's discharge. Notonly did Wilson's discharge occur at the height of theorganizational campaign, but further evidence of Respon-dent'smotives will become apparent when considered inthe context of Respondent's unlawful termination ofemployee Angeline Abbott, discussed below. It is found,therefore, that Respondent's discharge of Cynthia Wilsonwas in violation of Section 8(a)(1) and (3) of the Act.5 Ialso find that Respondent independently violated Section8(a)(1) of the Act by asking Wilson to report to her anyemployee discussion of union activity.2.Angeline Abbottother employees.Respondent conceded,as reflected in theevidence,that it became aware of a union leafletsigned byAbbott reflecting that she was a member of the unioncommittee.Respondent also concedes having observedAbbottwearing a union button while at work.6As will be discussed later in this Decision,the Union hadobtained majority status by November 10, 1971, at whichtime it requested,but Respondent refused,recognition asbargaining agent.Thereafter, a petition was filed onNovember18, 1971; byletter of the same date Respondentagain advised the Union that it would decline recognition,although the letter stated that Respondent felt a Board-conducted election would be appropriate.In the late afternoon of December 9, 1971, UnionRepresentativeWilliam Parson,Herman Warren, and athirdunidentified business agent came to Respondent'smotel where they assembled in the lobby with a group ofapproximately 35 employees.Within a few minutes, in thepresence of the employees,the union representatives held aconference with General Manager West and Food andBeverage Director Mace.It is undisputed that the unionrepresentatives again demanded recognition and that Westrefused,stating that the matter was in the hands of theLabor Board. Parsons credibly testified that he also askedthat Cynthia Wilson (who was present in the group) bereinstated,but that West responded that her case also wasin the hands of the Labor Board.7 When the companyofficials thereupon left the lobby, the union representativesmet privately with the group of assembled employees in acorner of the lobby. There reiterating that the Companyhad declined recognition and refused to reinstate Wilson,Parsons asked what they wanted to do about it. At thispoint Angeline Abbott spoke up to say that she did notthink they should wait any longer and that all those whowanted to strike should raise their hands. It appears that amajority of them did so, whereupon most of the assembledemployees went outside where they immediately estab-lished a picket line. The picketing began about 5 p.m., thisparticular evening being the occasion of a large banquet(about 350 people) being held in the dining rooms of theRespondent facility. About 9 p.m. Parson left the picketline and sent a telegram to West which stated as follows:We herein offer the return to work of all members ofLocal 868 in your [sic] employee on an unconditionalbasis.We have instructed said members to return towork on their regular shift 12-10-71.Abbott reported to work at her regular starting time of 4p.m. the next day, December 10, but found that hertimecard was missing.UponencounteringWest a shortwhile later,West handed her a letter which stated asfollows:AngelineAbbott, hired on September 3, 1971, wasemployed by Respondent in the capacity of salad girl. Shesigned a unioncard on November 5, 1971, and thereafterbecame a member of the Union's organizingcommittee.She also obtained authorization cards from about five5 1 do not hold that Wilson was discharged for wearing a union button.asRespondent in part appears to view the General Counsel's caseHowever,Wilson'swearing of the button is significant in that itdemonstrated her being a prounion employeeAs further pointed out by Respondent. Wilson was not the only employeeto open wear a union button However,the fact that Respondent did notDearMrs. Abbott,All though you have appliedfor reinstatementfor yourformer position with us,during theperiod in which youdiscriminate against all those in favor of the Union does not exculpate it forthe discrimination herein found.N LR.B. v. W C Nabors,196 F.2d 272,276 (C A 5).6Resp. br.7The original charge in Case8-CA-6730 namingWilson as an allegeddiscriminatee was filed by the Union on November22, 1971. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDwere absent from your job a full timereplacement foryou was hired. This means, unfortunately,that we nolonger havea positionfor you.In the event that the individual hired to replace you isnot proved to be satisfactory,we will be intouch withyou regarding employment if you shouldbe interested.Very truly yours,/S/ JOHN H. WESTAlthough some further conversation took place betweenAbbott and West, suffice it to note that Abbott wasthereupon not permitted to return to workand since hasnot been reinstated.In the meantime, one Elizabeth Lavigne reported to theRespondent about 5:30 p.m. on December 9 to help out assalad cook. Although she held a regularjob with a differentemployer which began at 11 p.m., Lavigne, who had beencalled byRespondent earlier inthe day,agreed to comeand work until 10 p.m. Lavigne testified that Mace cameup to her about 8 p.m. and asked if she would be interestedin a job. Lavigne responded that she would. About 9 or9:30 p.m. Lavigne and several other employees weresummoned to a conference room where they were givensomething to eat. They were then asked by Mace to signtheir namesso they could be paid. At about thistime Maceintroduced Lavigne to West. Lavigne testified that at thispoint eitherMace or West again asked if she would beinterested in a job and she again responded in theaffirmative.As she was then about to leave, Lavignetestified, "Mr.Mace told me that he had to talk to thelawyers or something. I did not understand that." Lavignethereuponwent to work at her regular job at theWyandotte Plaza on the Turnpike. Shortly after arrivingshe received a call from her husband that Mace had calledand asked that she call him. According to Lavigne, shecalledMace about 11:20 p.m. at which timeMace againasked if she wanted the job. Upon answering that shewould, Mace responded, "Well, you are hired as of tonight.Come on in tomorrow at 4 o'clock.Lavigne credibly testified that when she reported thenext morning she was asked to go to the kitchen office.There she met Mace who first explained that she was notcausing anyone to lose her job, but that Respondent wasletting the employee she replaced (Abbott) go because shewas "unclean and uncouth." Mace thereupon gave her atimecard and proceeded to explain the job procedures,such as breaktimes and the like.Turning to Respondent's defense, West conceded that hereceived the Union's telegram on behalf of the strikingemployees, containing the unconditional offer to return towork, between 9:30 and 10 p.m. on December 9. It isRespondent's contention that it had replaced Abbott withLavigne before receipt of the said telegram and that it8Thus, after first testifyingthat he discussed a transportation problemwith Lavigne,Mace's testimonywas as follows.Q (By Lash) Trying to workout something on what?A Her [Lavigne) scheduleso that she could come in with Sally.Q.Wasthere anythingyou feltthat in her mind she knew she washired'MR. KOLLAR Objection to whatwas in her mindMR LASH: Iwill rephrasethe question.Q. (By Mr Lash)Mr Mace,did you specificallytell her that shewas hired?therefore was under no obligation to take this employeeback to work. I find the credible evidence not to supportRespondent's contentionin this regard. While there is noquestionbut that Mace and West spoke to Lavigne aboutthe prospects of hiring her as salad cook before she went toher II p.m. regular job,neitherMacenor West testified toany conversation wherein they specifically engaged her asan employee beforeshe leftRespondent's premises thatevening. Indeed, West merely testified that Mace told himthat he had hired Lavigne. As for Mace, without being atallspecific,his testimony to the effect that he hiredLavigne before 10 p.m. was highlygeneralizedand onlycamein response to leading questions .8 Mace concededthat he called Lavigne later thateveningand that after IIp.m. she returned his call. Concerning this call,Macetestified that he had "changed her schedule" to correspondwith that of another employee, Sally Daily, so that shecould ride to work the next day with Daily rather thanhave her husband bring her in. I do not credit thistestimony. Rather, I credit the testimony of Lavigne, asabove set forth, that it was at this time that she was told shewas hired and that she was to report at 4 p.m. the next day.Aside from it being my impression that Lavigne was acrediblewitness, I note here another peculiar aspect ofRespondent's testimony. Thus, West testified that his legalcounsel came to the motel after he received the Union'stelegram.He saiditwas at this point that a decision wasreached that Lavigne be hired and that itwas alsothen thatthe letter advising Abbott that she had been replaced wasprepared. If West received the telegram between 9:30 and10,as he testified,it ismanifestly unlikely that counselcould have arrived at the motel by 10 p.m., which was thetime that Lavigne left the motel to go to her other job. Allof which lends more plausibility to the testimony of theLavigne, previously set forth, of having been told by Mace,when asked if she would be interested in the job, that "hehad to talk to the lawyers." Finally, Mace testified that hedid not put Lavigne to work when she reported the nextday and that he did not recall having any conversationwith her at thattime.When queried if he put her to work atthat time Mace responded, "No. When she clocked in sheautomatically would have gone to work because she wasshown the night before what her job was." In view ofLavigne's unfamiliarity with Respondent's working condi-tions, clearly it is much more likely that Mace did discussjob procedure with her when she came to work, as shetestified.In view of all the foregoing, and particularly upon thecredited testimony of Lavigne, I find that Respondent didnot advise Lavigne that in fact she was being hired(beginning at 4 p.m. the following day) until Mace sonotified her by telephone at 11:20 p.m. To put it otherwise,Ifind that Respondent did not so advise Lavigne untilA.YesBecause this was brought in, the fact that she was going tohave to come in with Sally.TRIAL EXAMINERWhat did yousay to her again"THE WITNESSIdo not know my exact words. Then is when she washired and this when the subject was brought up about her transporta-tion. whether she would come in with Sally or whether her husband hadto bring her inQ. (By Mr Lash)You had no doubt that she was hired"A.No, because I told Mr.West about it RAMADA INNafter it received the Union's telegram that the strikers werereturning to work unconditionally. It is well settled thateconomic strikers are entitled to reinstatement unless theyhave been permanently replaced or have engaged inmisconduct that could disqualify them for reinstatement .9Accordingly, since it has been found that Angeline Abbottwas not replaced prior to the unconditional offer to returnto work, I find that Respondent discriminated against herin violation of Section 8(a)(1) and (3) of the Act.10Ialso reject Respondent's further contention that even ifitdid not in fact engage Lavigne until 11:20 p.m., itnevertheless was lawfully entitled to replace her up untilthe time she reported to work at her regular starting hourof 4 p.m. the next day and at that time personally appliedfor her job. To the contrary,unlessRespondent had reasonto believe that the unconditional offer on behalf of theemployees to return to work the next day, as stated in thetelegram, was not made in good faith (which clearly wasnot the case here), it is my view that Respondent's right toreplace Abbott, absent unusual circumstances not presenthere, was tolled upon receipt by it of the Union's telegramwhich contained the said unconditional offer."3.Frances KingFrancesKing, hired as a dining room waitress onDecember 26, 1970, was also an active and known unionadherent. She signed a union card on November 1, 1971,thereafter always wore a union button and became activein signingup a number of employees for the Union. Shealso was a member of the Union's organizing committeeand participated in the strike of December 9, 1971.Discharged on February 19, 1972, she solicited unionmembership cards from five employees earlier that month,including one from Rocky Grindle, a nephew of hersupervisor,Mattie Grindle. In considering the merits ofKing's case, I have also taken into account that sheattended a union meeting in the afternoon prior to herdischarge and also that on February 18 the Union sent aletter to Respondent in which it again demanded recogni-tion and bargaining.The essential facts surrounding the discharge of King onthe late evening of February 19, a Saturday, are not indispute. Thus, at about 12 p.m. King was told by anotherdining room waitress that Grindle wanted her to help outin the cocktail lounge. (Her regular hours that night werefrom 6 to 1 p.m.) According to Grindle, King came to thecocktail lounge and in the presence of customers stated,"God Damn you, I do not have to come down here and9N L R B v MackayRadio& Telegraph Co,304 U.S 333.10 In viewof myfinding that Respondent unlawfully replaced Abbott,Ineed not pass upon the General Counsel's alternative contention that thestrikeof December9 was unfair labor practice strikeThe GeneralCounsel also contends that,in any event,Respondentviolated Sec 8(a)(3) of the Act when it did not recall Abbott when Lavignequit her job in January In view of the finding above,a resolution of thiscontention is also unnecessary.However, recalling that Respondent's letterto Abbott indicated that she would be recalled if Lavigne did not work out,Ideem Respondent's failure to recall Abbott at this time to be furtherevidence of Respondent's bad faith in seeking to replace Abbott after itreceived the Union's telegram on the evening of December 9.11Respondent appears to misconstrue the Board'sDecision in NewOrleans RooseveltCorporation,132NLRB 248,cited byit I also am mindfulof the testimony of Union Representative Parson to the effect that the437work and I am not going to." Grindle said she thereuponasked King to step out of the lounge and go to the back ofthe dining room.There the verbal altercation between thetwo women continued,this time in the presence of Westand Joseph Storino, the latter having been made managerof the motel on about December 15, 1971. Grindle testifiedthat at this point she explained to King why it wasnecessary to have her work.She also told King,she said,never to stick her finger out and swear at her face again. Atthis point,she said,King called her a liar and again statedthat she would refuse to work in the cocktail lounge.Grindle thereupon told King "to go punch your timecard."King left,whereupon Grindle consulted with West andStorino, both of whom affirmed that King's conduct wassuch that she be discharged."Concerning the above events,King conceded that shewas "upset"when she approached Grindle in the cocktaillounge.Her version of what then occurred is as follows:Iwent downstairs and I said, "Mattie,what is this thatIhave to serve cocktails,my workis all finished, mycustomers are all gone."And she said, "These girls came in early."And I said, "I can't help that."And she said, "You listen to me,you are not going totalk back to me and I want to talk to you."Continuing,King testified that she then accompaniedGrindle to the table where West and Storino were seated.Therethe argument continued,she said,withGrindlecalling her a liar, to which she replied,"It takes one toknow one." She testified that it was at this point thatGrindletestified she should"ring out."Although King denied swearing,she did admit broach-ingGrindle in the cocktail lounge in the presence ofcustomers and that she "realized customers were there."She also conceded that when she spoke to Grindle hervoice was "probably not too calm." Accordingly, and upontheentire testimony concerning the incident, I ampursuaded that King did accostGrindlein a loud mannerin the presence of customers and that her entire conduct atthis point was clearly abusive and adverse to the interestsof her employer. Furthermore,I find that this insubordi-nate conduct continued when she accompaniedGrindle tothe table where West and Storino were seated,much in themanner as testifiedto byGrindle.Upon the entire record, Iam convinced and find that at this point King wasspontaneously discharged,not because of her unionactivities, but because of the altercationwhich she had withher supervisor. Accordingly, having failed to establish by aemployees were still picketing when he left the motel to send the telegramThe record does not reflect just when the picketing finally ceased. However,there is no contention by Respondent that Abbott was replaced because shewas still picketing,nor is there any evidence that such was the case.Indeed,Respondent presented its case on the premise that the picketing had ceasedby about 9 p in. Thus,when Respondent's counsel queried West about theevents of that evening,the following colloquy took place:Q.Duringthe course of the meeting with the employees at 9o'clockin the Perrysburg Room was there a conversation about factthat therehad been a strikewhile you were thanking them? [Emphasissupplied.]A.Yes.izGrindle's version of what transpired at this point was largely corrob-orated by Storino. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDpreponderance of the evidence that King was discharged inviolationof Section 8(aXI) and (3) of the Act, it isrecommended that the complaint's allegation as to her bedismissed.13The complaint further alleges that, in December 1971,and January 1712, Respondent discriminated against Kingwith respectto assignmentof work inthe dining room. Insupport of this allegation, King testified that on December3,Grindle, who was responsible for seating guests, tookonly 7 people to her work station whereas she took 23people to the station of waitress Marlene McCray. Shetestified that McCray had the work station next to hers andthatMcCray was not active in the Union. She testified thaton the next evening, December 4, Grindle seated 23 or 24people in McCray's work area, while seating only 12 inhers. Additionally, Grindle testified that on the evening ofDecember 10, the day after the strike, she was given nocustomers until 9 p.m. at which time Grindle required herto share 16 customers with two other waitresses. The latterwaitresses, itmay be noted, had also participated in thestrike on the evening before. Grindle denied that she madeany discriminatoryassignment in the seating of guests.14She also testified that if she had another waitress share inthe serving of 16 guests with Grindle, this was because of ahouse rule that no waitress was permitted to take over agroup of 10 or more above.Upon consideration of all the foregoing, I am unable toconclude thatGrindle, in these unrelatedinstances,discriminated against King,as alleged in the complaint.While King's testimony gives rise to some suspicion thatthis could have occurred, I do not believe this to have beenestablished by a preponderance of the evidence. Accord-ingly,it isrecommendedthat the allegation be dismissed.Finally,King testified that following a 1971 Christmasparty, she and a group of employees accompanied Grindleand Bernice Maynard, the latter a supervisor of waitresses,for a late night snack. King testified without contradictionthat at thistimeMaynard asked why they wanteda union.When the employees gave their reasons, she said, Gnndlereplied, "Well, we are going to let you have an election."While standing alone this conversation would appearinnocuous, in view of the other labor practices hereinfound, I find, as alleged in the complaint, that Maynard'squestioning employees as to why they wanted a union wasin violation of Section 8(a)(1) of the Act.C.The Refusal ToBargainThe Respondent concedes,and I find,that the appropri-ate unit at Respondent's facility consists of the following:All full-time and regular part-time food and beveragedepartment employees employed at the Employer'sRamada Inn in Perrysburg,Ohio, including cooks,salad help,dishwashers,porters,restaurant waitresses,banquet waitresses,cocktail waitresses,bartenders, bushelp,and cashier-hostesses,but excluding casualemployees,desk clerks,maintenance employees,house-men,maids,managers, assistantmanagers,diningroom supervisor,kitchenmanager,officeclericalemployees and all guards, professional employees, andsupervisorsasdefined in the Act,and all otheremployees.The first request for recognition and bargaining occurredon November 10, 1971, at which time Union Representa-tives Parson and Dale Storm personally went to Respon-dent's facility and handed Manager West a letter whichcontained the bargaining request.At this time they alsoadvisedWest orally that they represented a majority andthat they wished to negotiate a contract.With the letter,the union representatives also sought to hand West anotherenvelope which contained photostatic copies of member-ship applications signed by Respondent's employees. Westaccepted the letter,but refused to accept the envelopecontaining the membership applications,stating that heknew what was in it.At this time he also stated that heknew the Union had been organizing,but that hisinstructions were that he only accept the letter which wasaddressed to him.At the hearing West conceded that hehad "an idea"that the envelope proffered to him by theunion representatives contained signature cards from theemployees.It is undisputed that on this occasion,and at alltimes thereafter,Respondent refused to recognize theUnion as the collective-bargaining agent.15Although Respondent'sanswer denies that the Unionheld a majorityat the times material hereto,this issue wasnot further raised in Respondent'sbrief. In any event,Respondent's payroll reflects that on November 10, 1971,the critical date,there were 59 employees in the appropri-ate unit.16On that date the Union represented 38 of theseemployees, these including three employees who weredues-paying members of the Union,17 and 34 who had14 In reaching the conclusionfound above,Irecognize that there wereotherwaitresseswith less seniority thanKing who could have been asked towork in the cocktaillounge that eveningThus, whilethere may have beensomejustification for King tobecomeupset,this cannot,as far as theRespondent is concerned,excuse her insubordinateconductFurther, fromthe evidence presented I see no basis for findingthat King's termination waspremeditated or that it resulted from a trap deliberately baited by theRespondenti4Grindle testifiedthat onone occasionKing complained to her aboutshowing partiality in theseating of guests. She toldKing. she said, that shewas not unfair in seating customers,that she tried to distribute themequally15Although on several occasions subsequent to November10, 1971. theUnion made further requests for recognition and bargaining,in view of thefindings herein I see no need to set forth the details of these request One ofthemoccurredon December9, 1971, as previouslyrelatedisThis includesthe exclusion of supervisors Madeline Gnndle,BerniceMaynard.ThomasE Wright, and Charles T Rohrsi7LeslieKanfield,TonySzendersky,and James R Quigg RAMADA INNsigned valid authorization cards which at this time were inthe Union's possession.18 Accordingly, it is found that onNovember 10, 1971, the Union represented an uncoercedmajority of the employees in the appropriateunit.19As previously found, Respondenthere engaged inserious violations of the Act, especially by its discriminato-ry discharges of two employees, which were calculated todefeat the Union's organizational effort and to undermineitsrepresentation status among the employees. I ampersuaded that these unfair labor practiceswereso severeand pervasive that a bargaining order, as sought by theGeneral Counsel, is warranted.N.L.R.B. v. Gissel PackingCo., Inc.,395 U.S. 575.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I. above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondenthas engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedCynthia Wilson and Angeline Abbott, I shall recommendthatRespondent offer them immediate and full reinstate-ment to their former or substantially equivalentpositionsand make them whole for any loss of pay they may havesuffered by reason of the discrimination practicedagainstthem, by payment to them of a sum equal to that whichthey normally would have earned froi}} the date of thediscrimination to the date of reinstatement,lessnetearningsduring said period, if any. The backpay providedherein shall be computed in accordance with the Board'sformula set forth in F. W.Woolworth Company,90 NLRB289,with interest thereon at the rate of 6 percent perannum computed in a manner described inIsis Plumbing &Heating Co.,138 NLRB 716.In view of the nature and extent of the unfair laborpractices found herein, I deem it necessary and appropriateto recommend a broad cease-and-desist order.i"These employees areLewis R LippEsther RosenbrookAlbertWilliamsCorrine H RakebrandVena M CarsonRogerBloomfieldChristineR GingrichAngeline AbbottMichael RosenbrookTanya S DusseauRuthanne MasonSallyDaileyJoan RyanPatrick BellnerCynthiaWilsonKen KoppRonald DusseauFay Ann EverhardCarlosM VasquezMike SkadelandMarilyn SloyerMary BobashBarbaraJRodriquezLila LeeFrances A KingMary Lou DurbinCONCLUSIONS OF LAW4391.American United Inns,Inc., d/b/a Ramada Inn, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Hotel and Restaurant Employees and BartendersUnion Local 868, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.The followingemployees constitute a unitappropri-ate for the purpose of collective bargaining within themeaning of Section 9(a) of the Act:All full-time and regular part-time food and beveragedepartment employees employed at the Employer'sRamadaInn inPerrysburg,Ohio, including cooks,salad help,dishwashers,porters, restaurant waitresses,banquet waitresses,cocktail waitresses,bartenders, bushelp,and cashier-hostesses, but excluding casualemployees, desk clerks,maintenanceemployees, house-men,maids,managers,assistantmanagers,diningroom supervisor, kitchenmanager, office clericalemployees, and all guards, professional employees, andsupervisorsasdefined in the Act, and all otheremployees.4.At all times since November 10, 1971, the Union hasbeen the duly designated bargaining representative of theemployees in the aforesaid bargaining unit.5.By refusing on and after November 10, 1971, tobargain with the Union as the exclusive representative ofthe employees in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6.By discriminating in regard to the hire and tenure ofemployment of Cynthia Wilson and Angeline Abbott,therebydiscouragingmembership in the Union, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.7.By the foregoing conduct, and by interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9.Respondent has not violated the Act by its termina-tion of Frances King.Upon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in this case,William H.OrnerMalone BevierMaria J HuffmanEvelyn PerryMaryE WrightJohnnie BlevinsMaybell ObenourJoyce HahnWilliam J.Ferguson19As General Counsel points out in his brief,TonySzendersky and VeraCarson are cooks and do not appear to be supervisors within the meaning ofthe Act SinceRespondent did not object to the receipt in evidence of theircards. 1 have counted them as valid.However, it should be noted that theUnionwould have a majority even if these cards were not countedFurther, the record reflects that the Union continued to possess enoughcards to establish a majority at the time of its subsequent requests forrecognition and bargaining.However,in view of the majority status foundabove,1 see no need to set forth this additional data herein 440DECISIONSOF NATIONALLABOR RELATIONS BOARDand pursuant to Section10(c) of the Act, I herebymake thefollowing recommended: 20ORDERRespondent, American UnitedInns,Inc., d/b/a Rama-da Inn, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Asking employees to report to it their observance ofany union activities among the employees, or askingemployees about their union sympathies.(b)Discouraging membership in Hotel and RestaurantEmployees and Bartenders Union Local 868, AFL-CIO, orany other labor organization, by discharging employees orotherwise discriminating with respect to the hire or tenureof employment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.(d)Refusing to recognize or bargain collectively withHotel and Restaurant Employees and Bartenders UnionLocal 868, AFL-CIO, as the exclusive representative of theemployees in the appropriate unit set forth in theconclusions of law, above.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain with the above-named Unionas the exclusive bargaining representatives of all itsemployees in the appropriate unit set forth above, withrespect to rates of pay, wages, hours of employment, orother terms of employment, and if an understanding isreached, embody such understanding in a signed agree-ment.(b)Offer to Cynthia Wilson and Angeline Abbottimmediate and full reinstatement to their former job or, ifthese jobs no longer exist, to substantially equivalentpositions and make them whole for any loss of pay theymay have suffered as a result of the discriminationpracticed against them, in the manner set forth in thesection of this Decision entitled "The Remedy."(c)Notify the said employees, if presentlyserving in theArmed Forces of the United States, of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examining and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto ascertain any backpay due under the terms of thisrecommended Order.(e) Post at its facilities in Perrysburg, Ohio, copies of theattached noticemarked "Appendix." 21 Copies of saidnotice, on forms provided by the Regional Director forRegion 8, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,inconspicuousplaces,including all placeswhere noticestoemployees are customarily posted.Reasonable steps shallbe taken byRespondent to insurethat said notices are not altered,defaced, or covered byany othermaterial.(f)Notifythe RegionalDirectorfor Region 8, in writing,whatsteps Respondent has takento comply herewith.22IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violationsof the Act notspecificallyfound herein.20 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovidedin Sec.102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes21 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading "Posted byOrder of theNational Labor Relations Board"shall read"Posted pursuantto a Judgment of the United StatesCourt of Appealsenforcingan Order ofthe NationalLaborRelations Board "22 In the event that this recommendedOrder is adopted by the Board,after exceptions have been filed, this provision shall be modified to read."Notify theRegional Director for Region 8.in writing,within 20 days fromthe dateof this Order,what steps Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTask our employees to report back to usany union activitytheymay observe at our facilities.WE WILLNOT question our employees about theirunion sympathies.WE WILL NOT discharge any employees because oftheir union activities.WE WILL offer Cynthia Wilson and Angeline Abbottimmediate and full reinstatement to their formerpositions or,if these jobs no longer exist,to substantial-lyequivalent positions,without prejudice to theirseniority or other rights and privileges,and make themwhole for any loss of pay suffered as a result of thediscrimination against them.WE WILL, upon request,bargain with Hotel andRestaurant Employees and BartendersUnion LocalUnion 868,AFL-CIO,as the exclusive bargainingrepresentative of our employees in the unit foundappropriate concerning rates of pay,wages, hours ofemployment,and other terms and conditions ofemployment. If we reach agreement,we will sign acontract with the above-named Union covering theterms of such agreement.The appropriate unit is:All full-time and regular part-time food andbeverage department employees employed at ourRamada Inn in Perrysburg,Ohio, includingcooks, salad help, dishwashers, porters, restaurantwaitresses,banquet waitresses, cocktail waitress-es,bartenders, bus help,and cashier-hostesses,but excluding casual employees,desk clerks,maintenance employees,housemen,maids, man- RAMADA INNagers,assistantmanagers,dining room supervi-sor, kitchen manager, office clerical employees,and all guards, professional employees, andsupervisors as defined in the Act, and all otheremployees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed them in Section 7 of the Act, asamended.AMERICAN UNITED INNS,INC.,D/B/A RAMADA INN(Employer)DatedBy441(Representative)(Title)This is anofficial notice and must notbe defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the dateof posting and mustnot be altered, defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliancewith its provisions may bedirected to theBoard'sOffice, 1695FederalOfficeBuilding,1240 East NinthStreet,Cleveland, Ohio 44199,Telephone 216-522-3715.